DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 06/02/2021. The information disclosure statement(s) have/has been considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims, 21 and 23, “predetermined list of operational skills” are disclosed. The specification disclosure “a relatively small number of fundamental skills that embody the vehicle's capabilities,” paragraph [0101], and “relatively small set of skills that need to be mastered,” paragraph [0103], and “skills measured include…” paragraph [0110], do not indicate any predetermined list of operational skills.  Without a disclosure of a content within a predetermined list, the claimed operational skills, which are to be assessed, appear to include all data collected by the sensors of the vehicle.
In claims 21, and 23, the terms “first data, second data, third data, fourth data, fifth data, sixth data,” are disclosed and the terms “first data, second data, third data, fourth data, fifth data, sixth data,” are not disclosed within the specification.
In claims 21, 23, 24, 28, 32, 33, and 36 the term “provide an indication of health” is not explicitly disclosed within the specification.  The specification paragraph [0033] states, “overall health of the sensing side of the autonomous vehicle,” only relative to “distance from these other items” and “detection of other vehicles, pedestrians, and obstacles.” Therefore, the term “provide an indication of health,” when used within the claims is to be used when referring to distance. Although the claims refer to “first data, detection of objects in the environment,” which can be interpreted as being relative to does not disclose any reference to, “an indication of health of one or more of the plurality of sensors based at least in part on the determined first metrics.” 
In claims, 21 and 23 the term “metrics” is disclosed, and the specification does not disclose the term metrics.
In claims 21, 23, 25, 30, 31, and 36 the terms “first time” and “second time” are not disclosed, and the specification does not disclose the terms “first time” and “second time”.
In claim 22 the term “multiple ones” is disclosed, and the specification does not contain the term multiple ones.
In claim 36, the term “true classification” is disclosed, and the specification does not contain the term true classification.
In claim 25, the term “known objects” is disclosed, and the specification does not contain the term known objects.
In claim 24, the term “obtained independent of the plurality of sensors” is disclosed, and the specification does not contain the term obtained independent of the plurality of sensors.
In claim 31, the term “interaction between the plurality of the actuators and the vehicle is disabled” is disclosed, and the specification does not explicitly contain the term interaction between the plurality of the actuators and the vehicle is disabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C.  112. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 22, 23, 24, 26, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “first time” and “second time” within claim 22, are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ordinary meaning of the claim terms “first time” and “second time” does not clearly define the metes and bounds required within the claims. Do the terms “first time” and “second time” as used within the claims mean a specific time stamp for an event, or any first event compared to a second event? Examiner interprets “first time” and “second time” as any time in a series of times used for comparing the “first time” and “second time.”
The term “multiple ones” within claim 22, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ordinary meaning of the claim term “multiple ones” does not clearly define the metes and bounds required within the claims. Is the term “multiple ones” as used within the claim meant to define a simple plurality of the traffic 
The claim(s) has/have been interpreted as best understood by the Examiner as a plurality of traffic rules.
The term “obtained independent of the plurality of sensors” within claim 24, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ordinary meaning of the claim term “obtained independent of the plurality of sensors” does not clearly define the metes and bounds required within the claims. There is no disclosure as to what means, apparatus, or methods, are utilized to obtain the data independent of the plurality of sensors Examiner interprets the term, “obtained independent of the plurality of sensors,” as any data received from any component.
The term “operational skills comprise,” of claim 26, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ordinary meaning of the claim term “operational skills comprise,” when combined with “detection and classification of static objects, detection and classification of moving objects, detection and classification of traffic signs, detection and classification of traffic lanes, detection and classification of weather, detection and classification of road conditions, or any combination of the foregoing,” does not clearly define the metes and bounds required within the claims. It is not clearly disclosed within the claims if the “operational skills” can be defined by only one of the plurality of “detection and classifications.”  It is not clearly disclosed within the claims if the “operational skills” can be defined by one or more of the plurality of all required to define the “operational skills” of claim 26. The claim(s) has/have been interpreted as best understood by the Examiner as any operation of any vehicle system.
The term “operational skills comprise,” of claim 27, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ordinary meaning of the claim term “operational skills comprise,” when combined with “detection of,” “classification of,” and “accuracy of,” does not clearly define the metes and bounds required within the claims. It is not clearly disclosed within the claims if the “operational skills” can be defined by only one of the plurality of “detections of” or “classifications of,” or “accuracy of,” limitations stated.  It is not clearly disclosed within the claims if the “operational skills” can be defined by one or more of the plurality of the “detections of” and “classifications of” and “accuracy of,” limitations stated. It is not clearly disclosed within the claims if the plurality of “detections of” and “classifications of,” and “accuracy of,” limitations stated are all required to define the “operational skills” of claim 27.
The term “true classification” within claim 34, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The ordinary meaning of the claim term “true classification” does not clearly define the metes and bounds required within the claims. The use of the term “true classification” in claim 36 can be interpreted as true versus untrue, or true versus false.
Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps at least are: compare mapped first through third data to the predetermined list of operational skills. The claims appear to define the axes’ of variables as a baseline (i.e. predetermined list of operational skills) of multivariate data as would be used for a radar chart (at least Fig. 3). Furthermore, the claims appear to map the multivariate data from the sensors (i.e. map the received first through third data) on to the baseline. Furthermore, the claims appear to disclose an output (i.e. provide an indication of health). However, the claims do not disclose any steps to compare the sensor data to the predefined axes’ of variables. Therefore, by omitting the essential step, the metes and bounds required within the claims are not clearly defined.
The dependent claims 22- 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-IA), second paragraph, as failing to resolve the deficiencies of independent claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 28, and 31-36, are rejected under 35 U.S.C. 103 as being unpatentable over SARWAR et al., US 20190066406, herein further known as Sarwar, in view of GANESH et al., US 20180165838, herein further known as Ganesh.
Regarding claim 21, Sarwar disclosed a system comprising: an autonomous control system (paragraph [0018]) configured to control driving (paragraph [0019]) of a vehicle (paragraph [0019], vehicle 10), the autonomous control system (paragraph [0018]) comprising: a plurality of sensors (paragraphs [0025]-[0028]) configured to monitor an environment   (paragraph [0028]) surrounding the vehicle (paragraph [0019], vehicle 10) and operation (paragraph [0026], for vehicle control and operation) of the vehicle (paragraph [0019], vehicle 10); and a plurality of actuators (paragraph [0022], powertrain actuators) configured to interact (paragraph [0022], communicates) with the vehicle to control acceleration  (paragraph [0022]), braking (paragraph [0022]), and steering (paragraph [0022]) of the vehicle (paragraph [0019], vehicle 10); and a safety assessment system (paragraph [0018], vehicle health monitoring (VHM) controller 120) comprising one or more processors (paragraph [0036]) and a computer readable storage media storing instructions (paragraph [0036]) that, when executed by the one or more processors (paragraph [0036]), cause the one or more processors (paragraph [0036]) to: receive (paragraphs [0025]-[0028], monitor, monitored, monitoring), from the autonomous control system (paragraph [0018]), first data (paragraph [0050], graph 310) of detection (paragraph (paragraphs [0025]-[0028], monitor, monitored, monitoring) by the autonomous control system (paragraph [0018]) of objects (paragraph [0027]) in the environment (paragraph [0028]) at a first time (paragraph [0050], horizontal axis, time), second data (paragraph [0051], graph 320) of classification (paragraph [0043]) by the autonomous control system (paragraph [0018]) of detected objects (paragraph  at the first time (paragraph [0051], horizontal axis, time), and third data (paragraph [0052], graph 330) of control of the plurality of actuators (paragraph [0022], powertrain actuators) at the first time (paragraph [0052], horizontal axis, time); map (paragraphs [0051], [0052], and [0053], graphs 310-330) the received (paragraphs [0025]-[0028], monitor, monitored, monitoring) first through third data (paragraphs [0051], [0052], and [0053]) to a predetermined (paragraph [0049], threshold) list of operational skills (paragraph [0020], VHM controller 120 is disposed to monitor, prognosticate and/or diagnose operation of a plurality of vehicle systems) so as to determine corresponding first metrics (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12) for at least some of the operational skills (paragraph [0020], VHM controller 120 is disposed to monitor, prognosticate and/or diagnose operation of a plurality of vehicle systems), each operational skill corresponding to an aspect of operation of the vehicle (paragraph [0045], vehicle functions) to comply with one or more traffic ordinances; and provide an indication of health (paragraph [0045], dynamically determining a working envelope (i.e. indication of health) of components and systems based on their respective states of health and generating an adaptable control) of one or more of the plurality of sensors (paragraph [0026]) based at least in part on the determined first metrics  (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12).
However, Sarwar does not explicitly state a system to comply with one or more traffic ordinances.
Ganesh teaches a system to comply with one or more traffic ordinances (paragraph [0020], autonomous vehicles obey traffic rules (e.g., obey stop signs, traffic lights, and speed limits)).

One would be motivated to modify Sarwar in view of  Ganesh for the reasons stated in Ganesh paragraph [0003], relying on data from one or more on-board sensors to safely and smoothly navigate in normal traffic conditions offers convenience and comfort to passengers.  Furthermore, the autonomous vehicles, which rely on data from one or more on-board sensors, can follow a route to navigate from one location to another, obey traffic rules (e.g., obey stop
signs, traffic lights, and speed limits), and avoid collisions with nearby objects (e.g., other vehicles, people, animals, debris, etc.). Some autonomous vehicles can perform these and additional functions in poor visibility conditions, relying on data from HD maps and proximity sensors (e.g., LiDAR, RADAR, and/or ultrasonic sensors) to safely navigate and maneuver. Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control with navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
However, Sarwar does not explicitly state a system wherein each operational skill corresponds to multiple ones of the traffic ordinances
each operational skill corresponds to multiple ones of the traffic ordinances (paragraph [0020], autonomous vehicles obey traffic rules (e.g., obey stop signs, traffic lights, and speed limits)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sarwar by including a system wherein each operational skill corresponds to multiple ones of the traffic ordinances as taught by Ganesh.
One would be motivated to modify Sarwar in view of  Ganesh for the reasons stated in Ganesh paragraph [0003], relying on data from one or more on-board sensors to safely and smoothly navigate in normal traffic conditions offers convenience and comfort to passengers.  Furthermore, the autonomous vehicles, which rely on data from one or more on-board sensors, can follow a route to navigate from one location to another, obey traffic rules (e.g., obey stop
signs, traffic lights, and speed limits), and avoid collisions with nearby objects (e.g., other vehicles, people, animals, debris, etc.). Some autonomous vehicles can perform these and additional functions in poor visibility conditions, relying on data from HD maps and proximity sensors (e.g., LiDAR, RADAR, and/or ultrasonic sensors) to safely navigate and maneuver.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control with navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 23, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
 computer readable storage media stores additional instructions  (paragraph [0036]) that, when executed by the one or more processors (paragraph [0036]), further cause the one or more processors (paragraph [0036]) to: receive (paragraph (paragraphs [0025]-[0028], monitor, monitored, monitoring), from the autonomous control system (paragraph [0018]), fourth data (paragraph [0053], elements S1, S2... S12, of spider graph 340) of detection (paragraph (paragraphs [0025]-[0028], monitor, monitored, monitoring) by the autonomous control system (paragraph [0018]) of objects (paragraph [0027]) in the environment (paragraph [0028]) at a second time (paragraph [0053], periphery 344 of spider graph 340, (wherein the periphery 344 equates to a second time of each component (elements S1, S2... S12) and periphery 342 equates to a first time of each component (elements S1, S2... S12)), fifth data (paragraph [0053], elements S1, S2... S12, of spider graph 340) of classification (paragraph [0043]) by the autonomous control system (paragraph [0018]) of detected (paragraph (paragraphs [0025]-[0028], monitor, monitored, monitoring) objects (paragraph [0027]) at the second time (paragraph [0053], periphery 344 of spider graph 340, (wherein the periphery 344 equates to a second time of each component (elements S1, S2... S12) and periphery 342 equates to a first time of each component (elements S1, S2... S12)), and sixth data (paragraph [0053], elements S1, S2... S12, of spider graph 340) of control of the plurality of actuators (paragraph [0022], powertrain actuators) at the second time (paragraph [0053], periphery 344 of spider graph 340, (wherein the periphery 344 equates to a second time of each component (elements S1, S2... S12) and periphery 342 equates to a first time of each component (elements S1, S2... S12)), wherein the second time is prior to the first time (paragraph [0050]-[0052], horizontal axis, time (where time recorded in any sequence)); map the received fourth through sixth data (paragraph [0053], elements S1, S2...  to the predetermined list of operational skills (paragraph [0020], VHM controller 120 is disposed to monitor, prognosticate and/or diagnose operation of a plurality of vehicle systems) so as to determine corresponding second metrics (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12) for at least some of the operational skills (paragraph [0020], VHM controller 120 is disposed to monitor, prognosticate and/or diagnose operation of a plurality of vehicle systems); and provide the indication of health of the one or more of the plurality of sensors by: comparing (paragraph [0036], compares) the second metric (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12) for each operational skill to a corresponding one of the first metrics (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12); and indicating (paragraph [0053], periphery 344 indicates) the one or more of the plurality of sensors (paragraph (paragraphs [0025]-[0028]) as degraded (paragraph [0053], SOHs that are less than 100%, based on a difference (paragraph [0046], numeric difference) between the first and second metric (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12) being greater than a predetermined threshold (paragraph [0046], greater than a preset magnitude).
Regarding claim 24, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the computer readable storage media stores additional instructions (paragraph [0036]) that, when executed by the one or more processors (paragraph [0036]) further cause the one or more processors (paragraph [0036]) to: receive (paragraphs [0025]-[0028], monitor, monitored, monitoring) ground truth data (paragraph [0019], spatial environment) for objects (paragraph [0027]) in the environment  at the first time (paragraph [0050], horizontal axis, time), the ground truth data (paragraph [0019], spatial environment) being obtained independent (paragraph [0045], independent elements, AND paragraph [0036], storable parametric table) of the plurality of sensors (paragraph (paragraphs [0025]-[0028]); and provide the indication of health (paragraph [0012], state of health) of the one or more of the plurality of sensors (paragraph (paragraphs [0025]-[0028]) by comparing (paragraph [0036], compares) the first metrics (paragraph [0046], operating constraints) with corresponding expected metrics (paragraph [0036], storable parametric table) determined based on the received (paragraphs [0025]-[0028], monitor, monitored, monitoring) ground truth data (paragraph [0019], spatial environment).
Regarding claim 26, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the operational skills comprise detection and classification of static objects (paragraph [0043]), detection and classification of moving objects (paragraph [0043]), detection and classification of traffic signs (paragraph [0028]), detection and classification of traffic lanes (paragraph [0027]), detection and classification of weather (paragraph [0046]), detection and classification of road conditions (paragraph [0046], route conditions), or any combination (paragraph [0061]) of the foregoing.
Regarding claim 28, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the computer readable storage media stores additional instructions that, when executed by the one or more processors, further cause the one or more processors to: based at least in part on the indication of health (paragraph [0012], , determine a remaining time until the one or more of the plurality of sensors become incapable of safe operation (paragraph [0055], vehicle maintenance, AND Table 1, effect on component life).
Regarding claim 31, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the first time corresponds to when the vehicle is operated and interaction between the plurality of the actuators and the vehicle is disabled (paragraph [0018], non-autonomous vehicle).
Regarding claim 32, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the indication of health (paragraph [0012], state of health) comprises a notification that an object (paragraph [0043]) was sensed at a distance (paragraph [0050], [0051], [0052] ) less than a predetermined safe threshold (paragraph [0049], threshold).
Regarding claim 33, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the indication of health (paragraph [0012], state of health) comprises a notification that classification (paragraph [0043]) of an object (paragraph [0043]) was made at a distance  (paragraph [0050], [0051], [0052] ) less than a predetermined safe threshold (paragraph [0049], threshold).
Regarding claim 34, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
safety assessment system (paragraph [0018], vehicle health monitoring (VHM) controller 120) comprises a database storing (paragraph [0035], data collection and data storage) the traffic ordinances (paragraph [0020], autonomous vehicles obey traffic rules (e.g., obey stop signs, traffic lights, and speed limits)), the operational skills (paragraph [0020], VHM controller 120 is disposed to monitor, prognosticate and/or diagnose operation of a plurality of vehicle systems), the first metrics (paragraph [0046], operating constraints, AND paragraph [0053], elements Sl, S2... S12), or any combination (paragraph [0061]) of the foregoing.
Regarding claim 35, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the autonomous control system (paragraph [0018]) and the safety assessment system (paragraph [0018], vehicle health monitoring (VHM) controller 120) are mounted in the vehicle (paragraph [0019], vehicle 10).
Regarding claim 36, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
Sarwar discloses further a system wherein the computer readable storage media stores additional instructions (paragraph [0036]) that, when executed by the one or more processors (paragraph [0036]), further cause the one or more processors (paragraph [0036]) to: assign a true classification (paragraph [0038]-[0040], prognostic classification equals ("Green" or "G")) to a detected object (paragraph [0027]) based on a classification  (paragraph [0043]) by the autonomous control system (paragraph [0018]) at a second time different than the first time (paragraph [0053], periphery 344 of spider graph 340, (wherein the periphery 344 equates to a second time of each component (elements S1, S2... S12) and periphery 342 equates to a first time of each component (elements S1, S2... S12)), wherein the detected object is closer (paragraph [0050], [0051], and [0052]) to the autonomous control system (paragraph [0018]) at the second time than at the first time paragraph [0053], periphery 344 of spider graph 340, (wherein the periphery 344 equates to a second time of each component (elements S1, S2... S12) and periphery 342 equates to a first time of each component (elements S1, S2... S12)); and provide the indication of health  (paragraph [0012], state of health) of one or more of the (paragraph (paragraphs [0025]-[0028]) by comparing (paragraph [0036], compares) the first metrics (paragraph [0046], operating constraints)  with corresponding expected metrics (paragraph [0036], storable parametric table) determined based on the assigned true classification (paragraph [0038]-[0040], prognostic classification equals ("Green" or "G")).
Claims 25, and 30, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sarwar in view of Ganesh, and further in view of PITT et al., US 20180276910, herein further known as Pitt.
Regarding claim 25, the combination of Sarwar in view of Ganesh disclose all elements of claim 24 above.
However, Sarwar does not explicitly state a system wherein the first time corresponds to when the vehicle is driven through a test course with known objects, and the ground truth data describes at least the known objects in the test course.
Pitt teaches a system wherein the first time corresponds to when the vehicle (paragraph [0072], vehicle 12  is driven (paragraph [0072], is driven) through a test course (paragraph [0072], test systems 201, 301) with known objects (paragraph [0057], known pattern), and the ground truth data (paragraph [0019], spatial environment) describes at least the known objects (paragraph [0057], known pattern) in the test course (paragraph [0072], test systems 201, 301).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sarwar by including a system wherein the first time corresponds to when the vehicle is driven through a test course with known objects, and the ground truth data describes at least the known objects in the test course as taught by Pitt.
One would be motivated to modify the combination of Sarwar and Ganesh in view of Pitt for the reasons stated in Pitt paragraph [0004], to simplify calibration tasks such as testing and verification of cameras, RADAR, LIDAR, and other vehicle sensors. Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control, and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 30, the combination of Sarwar in view of Ganesh disclose all elements of claim 21 above.
However Sarwar does not state a system wherein the first time corresponds to when the vehicle is stationary.
Pitt teaches a system wherein the first time corresponds to when the vehicle is stationary (paragraph [0053], a stationary platform).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sarwar by including the first time corresponds to when the vehicle is stationary as taught by Pitt.
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sarwar in view of Ganesh, and further in view of OGAWA et al., US 20190361233, herein further known as Ogawa.
Regarding claim 27, the combination of Sarwar in view of Ganesh disclose all elements of claim 26 above.
The combination of Sarwar in view of Ganesh disclose further a system wherein  the operational skills (Sarwar paragraph [0020], VHM controller 120 is disposed to monitor, prognosticate and/or diagnose operation of a plurality of vehicle systems) comprise first detection (Sarwar paragraph [0027]) of a dynamic object (Sarwar paragraph [0043]), first detection of a static object (Sarwar paragraph [0043]), first correct classification (Sarwar paragraph [0043], classification algorithms) of a moving object (Sarwar paragraph [0043]), first classification (Sarwar paragraph [0043], classification algorithms) of a static object (Sarwar paragraph [0043]), first detection of a traffic sign (Sarwar paragraph [0028], signs), first detection of a road marking (Sarwar paragraph [0027], lane mark), accuracy (Sarwar paragraph [0015], SOH (%)) of prediction (Ganesh paragraph [0042], predict) of a moving object (Sarwar paragraph [0043]), another vehicle moving), accuracy (Sarwar paragraph [0015], SOH (%))  of classification (Sarwar paragraph [0043], classification algorithms) of an object (Sarwar paragraph [0043]), traffic sign Sarwar paragraph [0028], signs), or road marking (Sarwar paragraph [0027], lane mark), accuracy (Sarwar paragraph [0015], SOH (%))  of detection of a road condition  (paragraph [0046], route conditions), accuracy (Sarwar paragraph [0015], SOH (%)) of detection of a moving object (Sarwar paragraph [0043]), accuracy (Sarwar paragraph [0015], SOH (%)) of classification (Sarwar paragraph [0043], classification algorithms) of a moving object (Sarwar paragraph [0043]), accuracy (Sarwar paragraph [0015], SOH (%)) of a longitudinal vehicle control (Sarwar paragraph [0019], adaptive cruise control), accuracy (Sarwar paragraph [0015], SOH (%)) of side-to-side vehicle control (Sarwar paragraph [0020], lane keeping), accuracy (Sarwar paragraph [0015], SOH (%)) of stopping at a defined location (Sarwar paragraph [0019], automatic parking), accuracy (Sarwar paragraph [0015], SOH (%)) of classification (Sarwar paragraph [0043], classification algorithms) of an emergency vehicle, accuracy  (Sarwar paragraph [0015], SOH (%)) of classification (Sarwar paragraph [0043], classification algorithms) of a motorcycle, accuracy  (Sarwar paragraph [0015], SOH (%)) of classification (Sarwar paragraph [0043], classification algorithms) of a bicycle, accuracy  (Sarwar paragraph [0015], SOH (%)) of classification (Sarwar paragraph [0043], classification algorithms) of an animal (Ganesh paragraph [0025]), accuracy  (Sarwar paragraph [0015], SOH (%)) of an absolute vehicle localization (Sarwar, paragraph [0042], or any combination (Sarwar paragraph [0061]) of the foregoing.
However, Sarwar does not explicitly state accuracy of classification of; an emergency vehicle, a motorcycle, and a bicycle.
 an emergency vehicle (paragraph [0028]), a motorcycle (paragraph [0027]), and a bicycle (paragraph [0027]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sarwar by including accuracy of classification of; an emergency vehicle, a motorcycle, and a bicycle as taught by Ogawa.
One would be motivated to modify the combination of Sarwar and Ganesh, in view of Ogawa for the reasons stated in Ogawa paragraph [0025], to recognize all objects in the traveling environment of the host vehicle such as a stationary object or a moving object around the host vehicle, or detecting a road sign such as a regulation marking, an indication
marking, or a traveling lane line. Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control, and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sarwar in view of Ganesh, and further in view of AJANOH et al., US 20190072645, herein further known as Ajanoh.
Regarding claim 29, the combination of Sarwar in view of Ganesh disclose all elements of claim 28 above.
However, Sarwar does not explicitly state a system wherein the computer readable storage media stores additional instructions that, when executed by the one or more processors, further cause the one or more processors to employ a Kalman filter or a neural network in determining the remaining time.
employ a Kalman filter or a neural network (paragraph [0030]) in determining the remaining time.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sarwar to employ a Kalman filter or a neural network as taught by Ajanoh.
One would be motivated to modify the combination of Sarwar and Ganesh, in view of Ajanoh for the reasons stated in Ajanoh paragraph [0004], to provide improved systems and methods for calibrating a radar system of a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control, and navigation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669 

/JESS WHITTINGTON/Examiner, Art Unit 3669